     Case 3:21-cr-02246-JLS Document 15 Filed 08/23/21 PageID.18 Page 1 of 1



 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
                       HONORABLE RUTH B. MONTENEGRO
 4

 5

 6

 7
     UNITED STATES OF AMERICA,                     CASE NO.: 3:21-CR-2246-JLS-1
 8
                  Plaintiff,
 9
                                                   ORDER
10
     v.
11

12   RAUL BUENO-SANCHEZ,
13                Defendant.
14

15

16
           Having considered Defendant’s Joint Motion to Reconsider Detention
17
     Order and good cause appearing therefor, IT IS HEREBY ORDERED that the
18
     Motion be GRANTED. Bond is set for Raul Bueno-Sanchez in the amount of
19
     $25,000.00 to be secured by the signature of one financially responsible and
20
     related adult and a 10% cash deposit.
21

22
           SO ORDERED.
23

24

25

26   DATED:        08/23/2021                _______________________________
27
                                                Honorable Ruth B. Montenegro
                                               United States Magistrate Court Judge
28

                                              1
